Judgment unanimously affirmed. Memorandum: Defendant lacks standing to challenge the propriety of the search of the automobile operated by Samuel Amoia because defendant had no legitimate expectation of privacy in either the automobile or its contents (see, People v Reynolds, 71 NY2d 552, 557; People v Rodriguez, 69 NY2d 159, 163).
In any event, probable cause for the issuance of the several eavesdropping warrants and for the interception of oral communications within identified premises was established before the issuing court, and the police made a sufficient showing that normal investigative procedures had been tried and failed and that other normal investigative procedures appeared unlikely to succeed if used (CPL 700.15 [4]; People v Campaigni, 151 AD2d 1010, lv denied 74 NY2d 845).
Defendants’ claim that the court erred by declining to hold a Darden hearing (see, People v Darden, 34 NY2d 177, affg 40 *872AD2d 588) has not been preserved for our review (see, CPL 470.05 [2]). (Appeal from judgment of Supreme Court, Erie County, Kubiniec, J.—criminal sale of controlled substance, second degree.) Present—Denman, J. P., Green, Balio, Lawton and Davis, JJ.